 



EXHIBIT 10.21
ADDENDUM
This ADDENDUM is made and entered into this 24th day of January, 2006, and
amends the Distributor Agreement (“Agreement”) entered into by and between
Medtronic, Inc. (“Medtronic”) and VNUS Medical Technologies, Inc. (“VNUS”)
effective January 24, 2006.
The parties hereby agree to amend the Agreement as hereinafter set forth.
Section XIII. **** Trial shall be added to the Agreement as follows:
XIII. **** Trial. Medtronic shall complete the **** Trial (the “Trial”)
currently underway by collecting and validating the long term data for
submission of the Trial results in the form of a paper to the **** or a
peer-reviewed publication of substantially similar esteem. Medtronic and VNUS
hereby agree to share equally the total cost of completion of the Trial, which
is estimated to be ****, plus or minus ****.
It is agreed by the parties that if the costs of completing the Trial exceed or
are lower than the forecasted amount of $****, Medtronic will adjust the last
payment required to be made by VNUS; provided, however, in no case shall VNUS be
responsible for an amount greater than **** of the forecasted amount; i.e., no
more than ****.
With reasonable notice to Medtronic and subject to patient consent, VNUS shall
have the right to audit the clinical data and review the process of completing
the Trial. VNUS may opt-out of this Article 13 and compensate Medtronic half of
the costs actually incurred in completing the Trial to the point of opting-out.
VNUS shall have the right but not an obligation to review financial data related
to the completion of the Trial.
Except to the extent provided above, the remaining terms and conditions of the
Agreement shall remain in full force and effect.
IN WITNESS WHEREOF, the parties have caused this Addendum to be executed on the
date first written above.

       
MEDTRONIC, INC.
  VNUS MEDICAL TECHNOLOGIES, INC.    
/s/ Clifton W. Owens
  /s/ R. McCrae  
 
     
Name
  Name:    
Vice President & General Manager RST
  VP, Bus. Dev. & Mfg  
 
     
Title
  Title:    
January 24, 2006
  1/25/06  
 
     
Date
  Date:  
 
     

****Certain confidential information contained in this document, marked with 4
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

